Citation Nr: 1611416	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

In a November 2012 decision, the Board denied the Veteran's claims, and he appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2014 memorandum decision, the Court affirmed the November 2012 Board decision with regard to the bilateral foot and left knee claims.  The Court then set aside the portion of the November 2012 Board decision that addressed bilateral hip disability and remanded to the Board for further adjudication.  As such, the only issue currently before the Board is that of service connection for a bilateral hip disability.

In May 2015, the Board remanded the matter for further evidentiary development.  As will be discussed in greater detail below, substantial compliance with the Board's May 2015 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A bilateral hip disability was not manifest during service, arthritis was not manifest within a year of discharge, and is not otherwise attributable to service.




CONCLUSION OF LAW

A bilateral hip disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated August 2010, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   

In October 2015, the Veteran was afforded a VA examination to determine the nature and etiology of any bilateral hip disability.  The VA examiner offered an opinion as to the etiology of the Veteran's bilateral hip disability.  As the examiner supported that opinion with a thorough rationale and based her opinion on a thorough review of the relevant evidence of record, her opinion is adequate for determine the issue of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the opinion, supported by a thorough rationale, substantial compliance with the Board's May 2015 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran has been diagnosed with bilateral hip osteoarthritis.  See October 2015 VA Examination Report.  There are no other diagnoses of record.

In service, no hip problems are noted within the Veteran's service treatment records.  Upon separation, no hip problems were noted.  See November 1981 Report of Medical Examination.

The Veteran reported falling from a mountain during service.  See Board Hearing Transcript (Tr.) at 6.  The Veteran also reported carrying 70-pound packs up and down mountains during service.  See id at 8.  Again, service treatment records do not note any hip problems during service.

The October 2015 VA examiner opined that it was less likely than not that the Veteran's bilateral hip disability was related to service.  As rationale, she explained that service treatment records are silent for a hip disability and the separation examination is also silent for any hip problems.  Further, she explained that although a 1981 service treatment record notes a head laceration, such was silent for a hip condition.  The examiner noted that VA treatment records are silent for chronic bilateral hip pain.  The examiner stated that an April 2005 record notes a complaint of low back pain radiating to the left hip and an August 2012 record notes a complaint of right hip pain.  The examiner stated that the Veteran has been treated for sacroiliac pain, but not hip pain.  There was no evidence of any chronicity of bilateral hip pain since service.  The examiner stated that even if the Veteran did sustain an injury to both hips in 1981, that injury was not severe enough to result in the development of arthritis today as the Veteran had a temporal gap of about 31 years between the claimed in-service hip injury and the hip pain reported in 2012.  The Board finds this opinion highly probative as the examiner offered a clear opinion and supported the opinion with a reasoned rationale.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

The Board acknowledges the June 2012 letter of M.A., M.D.  Dr. M.A., however, merely states that the Veteran has struggled with bilateral hip pain.  Dr. M.A. does not offer any opinion as to the etiology of the Veteran's bilateral hip pain.  Thus, the June 2012 letter of Dr. M.A. is not probative of whether the Veteran's bilateral hip disability is related to service.  Although the Veteran asserts that the June 2012 letter relates his hip disability to service, see Board Hearing Tr. at 8, the letter offers no etiological opinion.  Rather, the letter merely states that the Veteran experiences bilateral hip pain.

To the extent that the Veteran argues that doctors have told him that hip pain is related to service, see id at 8, such a statement is of very limited probative value.  Robinette  v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of a physician's medical opinion ". . . is simply too attenuated and inherently unreliable to constitute [competent] 'medical' evidence."  Indeed, there is no rationale by which to evaluate the opinion provided by the Veteran.  See Nieves-Rodriguez, 22 Vet. App. 295 (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Also, the Board notes that the Veteran filed for service connection in June 1991, but did not include a claim for service connection for a bilateral hip disability.  Further, he filed a claim for service connection in August 2002, but did not claim service connection for a hip disability was warranted.  The same is true of a claim for service connection filed in March 2003.  Indeed, it was not until June 2010 that the Veteran filed his claim for service connection for a bilateral hip disability-some 27 years following his separation from service-despite filing multiple claims for service connection in the interim.  The Board finds it not credible that he would file other claims for service connection but not for his bilateral hips if he indeed experienced hip problems since service.  

A preponderance of the evidence is against a finding that a bilateral hip disability is related to service.  Indeed, the most probative evidence-the October 2015 VA examiner's opinion-is against the Veteran's claim.  There is no probative evidence counter to the October 2015 VA examiner's opinion.  The examiner explained why a bilateral hip disability was not related to service and provided a thorough rationale in doing so, as discussed above.  As such, the weight of the evidence is against the claim and service connection is not warranted.

Further, there is no evidence that bilateral hip disabilities manifested to a compensable degree within one year of the Veteran's separation from service.  To that end, the first documentation of hip problems is in an April 2005 VA treatment record, as discussed by the October 2015 VA examiner.  As such, without any evidence that a hip disability manifested to a compensable degree within one year of separation, service connection is not warranted under 38 C.F.R. § 3.307.


ORDER

Service connection for a bilateral hip disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


